DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communication filed on 17 March 2022 are presently pending in the application, of which claims 1, 10, and 19 are presented in independent form. The Examiner acknowledges amended claims 1-10 and 19-20. No claims were cancelled or newly added.

Priority
The Examiner acknowledges the instant application is a continuation of U.S. Patent Application No. 15/191,228, filed 23 June 2016, and issued as U.S. Patent 10,812,582, which is a continuation of U.S. Provisional No. 62/306,416, filed 10 March 2016, and has been accorded the earliest effective file date.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 17 March 2022, have been withdrawn, unless otherwise noted in this Office Action.

The Examiner has not yet received Applicant’s terminal disclaimer, see page 8, and therefore the Examiner will hold the non-statutory double patenting rejection in abeyance until allowable subject matter is identified. For purposes of prosecution, a copy of the non-statutory double patenting rejection will remain in subsequent office actions.

Applicant's arguments filed 17 June 2022 have been fully considered but they are not persuasive. Applicant’s arguments are directed to amended features and therefore have been incorporated into the rejection below.

No other argument was presented by the Applicant and therefore maintains the rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,812,582 (known hereinafter as ‘582). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the instant application is a variation of the claims within each and every feature of claims 1-20 of ‘582.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bender, Stephan, et al (U.S. 2016/0292041 and known hereinafter as Bender).

As per claim 1, Bender teaches a computerized method for migrating changes to an application to a secondary cluster from a primary cluster, wherein the primary cluster and the secondary cluster respectively operate volumes associated with the application on different file systems, said method comprising: 
sending, from the secondary cluster to the primary cluster, a list of files (e.g. Bender, see Figures 3 and 4, paragraphs [0034-0036], which discloses a backup and restore server, where an entry in clone management table contains one or more entries per parent file or clone file. The Examiner notes the one or more entries contain a list of files, in which backup and restore client backs up and restores files in storage units and where backup and restore server resides on one or more computer nodes (e.g. secondary cluster) in the distributed system.);
receiving, on the secondary cluster from the primary cluster, a deduplicated file that is generated on the primary cluster against the list of files (e.g. Bender, see paragraphs [0039-0043], which discloses the backup and restore server receives a backup request from backup and restore client to backup files, where backup and restore server analyzes files on distributed file system and updates clone management table.), the deduplicated file including data blocks that have changed in a volume on the primary cluster (e.g. Bender, see paragraphs [0043-0045], which discloses backup and restore server can restore a clone file parent to its clone file tree by analyzing information about the clone file parent in clone management table and where when the backup operation is performed, the backup and restore server traverses the file system and collects information on the clone files that is finds, including a list of unique block sequences with offset and length, a depth in clone tree, and a child count, and where based on the last time stamp, updates the clone file.) and a parent universally unique identifier (UUID) of the changed data blocks, the parent UUID identifying a parent storage device that is hosting the changed data blocks, (e.g. Bender, see paragraph [0031], which discloses the inode metadata in the child specifies the parent file and other data in the child specifies locations of data block that are in the child (modified data) and in the parent (unmodified data), and where the inode metadata stored in the parent includes a count of the parent’s clone children (e.g. the Examiner notes, this feature suggests a tree-like hierarchical structure). See further paragraph [0035], which discloses a clone file tree structure that includes metadata attribute of the clone files.); 
identifying, on the secondary cluster, the parent UUID and the changed data blocks in the received deduplicated file (e.g. Bender, see paragraph [0024], which discloses a clone contains only the data blocks that have been written or have been added relative to the parent. These data blocks in the clone file are data blocks that have been modified relative to the parent.); 
determining that the changed data blocks have not been applied to a volume stored on the secondary cluster (e.g. Bender, see paragraph [0024], which discloses a clone contains only the data blocks that have been written or have been added relative to the parent. These data blocks in the clone file are data blocks that have been modified relative to the parent.); 
creating a clone volume of the volume stored on the secondary cluster (e.g. Bender, see Figure 4, items 401-405, discloses a data section (e.g. file inode data). See further paragraph [0027], which discloses clone file contains data that has been written or augmented since clone file was created and clone file was created, therefore if a user reads data from the clone file that contains the most recent copy of the data, clone file 101, 111, or 121 includes such data section.); and
applying the changed data blocks to the clone volume of the volume stored on the secondary cluster (e.g. Bender, see paragraph [0031], which discloses the inode metadata in the child specifies the parent file and other data in the child specifies locations of data block that are in the child (modified data) and in the parent (unmodified data), and where the inode metadata stored in the parent includes a count of the parent’s clone children (e.g. the Examiner notes, this feature suggests a tree-like hierarchical structure). See further paragraph [0035], which discloses a clone file tree structure that includes metadata attribute of the clone files.).

As per claim 10, Bender teaches a computing system for migrating changes to an application to a secondary cluster from a primary cluster, wherein the primary cluster and the secondary cluster respectively operate volumes associated with the application on different file systems, said computing system comprising: 
one or more processors; and 
a non-transitory computer readable medium having stored thereon program code for transferring data to another computer system, the program code causing the one or more processors to: 
sending, from the secondary cluster to the primary cluster, a list of files (e.g. Bender, see Figures 3 and 4, paragraphs [0034-0036], which discloses a backup and restore server, where an entry in clone management table contains one or more entries per parent file or clone file. The Examiner notes the one or more entries contain a list of files, in which backup and restore client backs up and restores files in storage units and where backup and restore server resides on one or more computer nodes (e.g. secondary cluster) in the distributed system.);
receiving, on the secondary cluster from the primary cluster, a deduplicated file that is generated on the primary cluster against the list of files (e.g. Bender, see paragraphs [0039-0043], which discloses the backup and restore server receives a backup request from backup and restore client to backup files, where backup and restore server analyzes files on distributed file system and updates clone management table.), the deduplicated file including data blocks that have changed in a volume on the primary cluster (e.g. Bender, see paragraphs [0043-0045], which discloses backup and restore server can restore a clone file parent to its clone file tree by analyzing information about the clone file parent in clone management table and where when the backup operation is performed, the backup and restore server traverses the file system and collects information on the clone files that is finds, including a list of unique block sequences with offset and length, a depth in clone tree, and a child count, and where based on the last time stamp, updates the clone file.) and a parent universally unique identifier (UUID) of the changed data blocks, the parent UUID identifying a parent storage device that is hosting the changed data blocks, (e.g. Bender, see paragraph [0031], which discloses the inode metadata in the child specifies the parent file and other data in the child specifies locations of data block that are in the child (modified data) and in the parent (unmodified data), and where the inode metadata stored in the parent includes a count of the parent’s clone children (e.g. the Examiner notes, this feature suggests a tree-like hierarchical structure). See further paragraph [0035], which discloses a clone file tree structure that includes metadata attribute of the clone files.); 
identifying, on the secondary cluster, the parent UUID and the changed data blocks in the received deduplicated file (e.g. Bender, see paragraph [0024], which discloses a clone contains only the data blocks that have been written or have been added relative to the parent. These data blocks in the clone file are data blocks that have been modified relative to the parent.); 
determining that the changed data blocks have not been applied to a volume stored on the secondary cluster (e.g. Bender, see paragraph [0024], which discloses a clone contains only the data blocks that have been written or have been added relative to the parent. These data blocks in the clone file are data blocks that have been modified relative to the parent.); 
creating a clone volume of the volume stored on the secondary cluster (e.g. Bender, see Figure 4, items 401-405, discloses a data section (e.g. file inode data). See further paragraph [0027], which discloses clone file contains data that has been written or augmented since clone file was created and clone file was created, therefore if a user reads data from the clone file that contains the most recent copy of the data, clone file 101, 111, or 121 includes such data section.); and
applying the changed data blocks to the clone volume of the volume stored on the secondary cluster (e.g. Bender, see paragraph [0031], which discloses the inode metadata in the child specifies the parent file and other data in the child specifies locations of data block that are in the child (modified data) and in the parent (unmodified data), and where the inode metadata stored in the parent includes a count of the parent’s clone children (e.g. the Examiner notes, this feature suggests a tree-like hierarchical structure). See further paragraph [0035], which discloses a clone file tree structure that includes metadata attribute of the clone files.).

As per claim 19, Bender teaches a non-transitory computer readable medium having stored thereon program code embodying a method for migrating changes to an application to a secondary cluster from a primary cluster, wherein the primary cluster and the secondary cluster respectively operate volumes associated with the application on different file systems (e.g. Bender, see paragraph [0025], which discloses a clone parent is a read-only file that contains all data blocks that were originally in the file when the clone was created.), the method comprising: 
sending, from the secondary cluster to the primary cluster, a list of files (e.g. Bender, see Figures 3 and 4, paragraphs [0034-0036], which discloses a backup and restore server, where an entry in clone management table contains one or more entries per parent file or clone file. The Examiner notes the one or more entries contain a list of files, in which backup and restore client backs up and restores files in storage units and where backup and restore server resides on one or more computer nodes (e.g. secondary cluster) in the distributed system.);
receiving, on the secondary cluster from the primary cluster, a deduplicated file that is generated on the primary cluster against the list of files (e.g. Bender, see paragraphs [0039-0043], which discloses the backup and restore server receives a backup request from backup and restore client to backup files, where backup and restore server analyzes files on distributed file system and updates clone management table.), the deduplicated file including data blocks that have changed in a volume on the primary cluster (e.g. Bender, see paragraphs [0043-0045], which discloses backup and restore server can restore a clone file parent to its clone file tree by analyzing information about the clone file parent in clone management table and where when the backup operation is performed, the backup and restore server traverses the file system and collects information on the clone files that is finds, including a list of unique block sequences with offset and length, a depth in clone tree, and a child count, and where based on the last time stamp, updates the clone file.) and a parent universally unique identifier (UUID) of the changed data blocks, the parent UUID identifying a parent storage device that is hosting the changed data blocks, (e.g. Bender, see paragraph [0031], which discloses the inode metadata in the child specifies the parent file and other data in the child specifies locations of data block that are in the child (modified data) and in the parent (unmodified data), and where the inode metadata stored in the parent includes a count of the parent’s clone children (e.g. the Examiner notes, this feature suggests a tree-like hierarchical structure). See further paragraph [0035], which discloses a clone file tree structure that includes metadata attribute of the clone files.); 
identifying, on the secondary cluster, the parent UUID and the changed data blocks in the received deduplicated file (e.g. Bender, see paragraph [0024], which discloses a clone contains only the data blocks that have been written or have been added relative to the parent. These data blocks in the clone file are data blocks that have been modified relative to the parent.); 
determining that the changed data blocks have not been applied to a volume stored on the secondary cluster (e.g. Bender, see paragraph [0024], which discloses a clone contains only the data blocks that have been written or have been added relative to the parent. These data blocks in the clone file are data blocks that have been modified relative to the parent.); 
creating a clone volume of the volume stored on the secondary cluster (e.g. Bender, see Figure 4, items 401-405, discloses a data section (e.g. file inode data). See further paragraph [0027], which discloses clone file contains data that has been written or augmented since clone file was created and clone file was created, therefore if a user reads data from the clone file that contains the most recent copy of the data, clone file 101, 111, or 121 includes such data section.); and
applying the changed data blocks to the clone volume of the volume stored on the secondary cluster (e.g. Bender, see paragraph [0031], which discloses the inode metadata in the child specifies the parent file and other data in the child specifies locations of data block that are in the child (modified data) and in the parent (unmodified data), and where the inode metadata stored in the parent includes a count of the parent’s clone children (e.g. the Examiner notes, this feature suggests a tree-like hierarchical structure). See further paragraph [0035], which discloses a clone file tree structure that includes metadata attribute of the clone files.).

As per claims 2 and 11, Bender teaches the computerized method of claim 1 and the computer system of claim 10, respectively, wherein the deduplicated file is stored in a Virtual Distributed File System (VDFS) accessible to the primary cluster and the secondary cluster (e.g. Bender, see paragraph [0031], which discloses the inode metadata in the child specifies the parent file and other data in the child specifies locations of data block that are in the child (modified data) and in the parent (unmodified data), and where the inode metadata stored in the parent includes a count of the parent’s clone children (e.g. the Examiner notes, this feature suggests a tree-like hierarchical structure). See further paragraph [0035], which discloses a clone file tree structure that includes metadata attribute of the clone files.).

As per claims 3 and 12, Bender teaches the computerized method of claim 1 and the computer system of claim 10, respectively, wherein the deduplicated file includes state information for the application running in a stateful container on the primary cluster (e.g. Bender, see paragraphs [0006, 0031], which discloses clone file trees and the metadata stored in the inode of the clone child, where the inode metadata specifies the parent file.).

As per claims 4 and 13, Bender teaches the computerized method of claim 1 and the computer system of claim 10, respectively, further comprising mounting the deduplicated file on the clone volume in a zero-copy manner (e.g. Bender, see paragraph [0004], which discloses no addition disk space is consumed until the clone or original file is modified and where the clones can be created with no additional storage space allocated.).

As per claims 5 and 14, Bender teaches the computerized method of claim 1 and the computer system of claim 10, respectively, wherein the deduplicated file is a compressed deduplicated file compressed on a per-block basis (e.g. Bender, see paragraphs [0004 and 0032], which discloses a distributed computing system that enables computer nodes to access any storage unity and provides backup and restore services for the data stored on the distributed file system).

As per claims 6 and 15, Bender teaches the computerized method of claim 5 and the computer system of claim 14, respectively, further comprising mounting the compressed deduplicated file as a read-only snapshot (e.g. Bender, see paragraphs [0004 and 0032], which discloses a distributed computing system that enables computer nodes to access any storage unity and provides backup and restore services for the data stored on the distributed file system).

As per claims 7 and 16, Bender teaches the computerized method of claim 1 and the computer system of claim 10, respectively, wherein the deduplicated file includes dedup UUIDs that identify data in other deduplicated files available in the secondary cluster (e.g. Bender, see paragraphs [0006, 0031], which discloses clone file trees and the metadata stored in the inode of the clone child, where the inode metadata specifies the parent file.).

As per claims 8, 17 and 20, Bender teaches the computerized method of claim 7, the computer system of claim 16 and the non-transitory computer readable medium of claim 19, respectively, further comprising: 
verifying whether the other deduplicated files identified by the dedup UUIDs are available in the secondary cluster (e.g. Bender, see paragraphs [0006, 0031], which discloses clone file trees and the metadata stored in the inode of the clone child, where the inode metadata specifies the parent file.); and 
upon verification that the other deduplicated files identified by the dedup UUIDs are available in the secondary cluster, mounting the deduplicated file on the clone volume of the volume stored on the secondary cluster (e.g. Bender, see paragraphs [0006, 0031], which discloses clone file trees and the metadata stored in the inode of the clone child, where the inode metadata specifies the parent file.).

As per claims 9 and 18, Bender teaches the computerized method of claim 1 and the computer system of claim 10, respectively, wherein the primary cluster operates in a production mode of operation and the secondary cluster operates in a test or development mode of operation (e.g. Bender, see paragraphs [0004 and 0032], which discloses a distributed computing system that enables computer nodes to access any storage unity and provides backup and restore services for the data stored on the distributed file system).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        August 24, 2022